Citation Nr: 1524776	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  11-20 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right ear injury.

3.  Entitlement to service connection for chest and rib injury.

4.  Entitlement to service connection for traumatic brain injury (TBI).

5.  Entitlement to service connection for detached retina, including scars and associated disability.

6.  Entitlement to an initial rating higher than 10 percent for lumbar strain.

7.  Entitlement to an initial rating higher than 10 percent for fracture residuals of right 4th finger metacarpal joint.

8.  Entitlement to an initial rating higher than 10 percent left ankle strain.

9.  Entitlement to an initial rating higher than 10 percent left elbow tendonitis.

10.  Entitlement to an initial rating higher than 10 percent for left heel bursitis.

11.  Entitlement to an initial compensable rating for umbilical hernia (UH) post-operative residuals.

12.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with bipolar disorder II.

13.  Entitlement to an initial rating higher than 10 percent for chronic cough, claimed as environmental hazards.

14.  Entitlement to an initial compensable rating for deviated septum.

15.  Entitlement to an initial compensable rating for vasomotor rhinitis, claimed as allergies.

16.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had honorable active duty from August 1993 to December 1996; June 1998 to February 1999; October 2001 to October 2002; and August 2006 to February 2008; service from June 2008 to June 2009 was under other than honorable conditions.  Between those tours of active service, he was a member of the Massachusetts and New Jersey Army National Guard. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  A December 2010 rating decision-in pertinent part, granted service connection for a low back disability and the right 4th finger fracture residuals, both initially rated at 10 percent, effective in June 2009; and, denied entitlement to service connection for bilateral hearing loss, TBI, right ear injury, a chest and rib injury, and an acquired mental disorder.  A March 2011 rating decision-in pertinent part, granted service connection for left ankle strain and left elbow tendonitis, both rated 10-percent disabling each; and, UH repair scar residuals rated noncompensable, all effective in June 2009.  A separate March 2011 rating decision granted service connection for left heel bursitis with plantar fascitis with an initial 10-percent rating, effective in June 2009.  The Veteran perfected separate appeals of those determinations.

The Manchester, New Hampshire RO currently has jurisdiction over the Veteran's claims.

In November 2011, the Veteran testified at a Board hearing via video conference before the undersigned.  A transcript of the hearing testimony is associated with the claims file.

The Veteran's claims file has been converted to electronic formats.

The issues of entitlement to service connection for TBI and detached retina; and, entitlement to an initial rating higher than 30 percent for PTSD, higher than 10 percent for chronic cough; and entitlement to initial compensable ratings for deviated septum, vasomotor rhinitis, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November10, 2011, prior to the promulgation of a decision in the appeal, and at the Board hearing, the Veteran withdrew this appeal of the issues related to the issue of entitlement to service connection claim for a chest and rib injury; and, the issues related to the initial ratings of the low back disability, right 4th finger fracture residuals, left ankle strain, left elbow tendonitis, left heel bursitis with plantar fascitis, UH repair residuals and scar residuals.

2.  The Veteran does not have current hearing loss disability as defined for VA benefit purposes in either ear.

3.  A current right ear disability as a result of injury or disease in active service has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection claim for a chest and rib injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating higher than 10 percent for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating higher than 10 percent for right 4th finger fracture residuals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating higher than 10 percent for left ankle strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating higher than 10 percent for left elbow tendonitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating higher than 10 percent for left heel bursitis with plantar fascitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

7.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating for post-operative UH repair residuals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

8.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating for post-operative UH repair scar residuals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

9.  The requirements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

10.  The criteria for service connection for a right ear injury have not been met.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, at the Board hearing, on the record, the Veteran withdrew the appeal as to the issues of entitlement to service connection claim for a chest and rib injury; and, the issues related to the initial ratings of the low back disability, right 4th finger fracture residuals, left ankle strain, left elbow tendonitis, left heel bursitis with plantar fascitis, UH repair residuals and scar residuals; and, hence, there remain no allegations  of errors of fact or law for appellate consideration as concerns those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of them and they are dismissed in the Order part of this decision.

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decisions appealed, in letters dated in December 2009 and May 2010, the RO provided fully time- and content compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence that could substantiate the claims, and affording VA examinations.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STR), VA treatment records, Compensation and Pension examination reports, and the records related to the Veteran's award of disability benefits by the Social Security Administration are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records that could substantiate the claims.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss as an organic disease of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995).   
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

The Veteran asserts that he has a hearing loss related to his in-service noise exposure, which was properly conceded by the RO.  As discussed below, however, while the Veteran in fact had noise exposure, he does not manifest a hearing loss disability as a result.

The May 2010 examination report reflects that the examiner conducted a review of the claims file as part of the examination, and noted the Veteran's reported history of in-service noise exposure, to include during his service in Iraq and Kosovo.

The audio testing revealed pure tone thresholds as follows for the left ear: 500 hertz (Hz) 10 decibels (db); 1000 Hz, 15 db; 2000 Hz, 20 db; 3000 Hz, 20 db; and, 4000 Hz, 25 db.  The right ear manifested with: 500 Hz, 5db; 1000 Hz, 5 db; 2000 Hz, 10 db; 3000 Hz, 15 db; and, 4000 Hz, 30 db.  The examiner noted that speech recognition was excellent at 100 percent in each ear.  The examiner opined that any current hearing loss was as likely as not related to service.

Analysis

The record establishes in-service noise exposure and a nexus between any current hearing loss and service.  There is not; however evidence showing current hearing loss as defined by VA in 38 C.F.R. § 3.385.  The August 2010 examination report contains the only post-service audiologic test results.

Those do not show hearing loss for VA purposes.

The Board acknowledges the Veteran's service, including in Iraq and Kosovo, where his noise exposure is conceded.  See 38 U.S.C.A. § 1154 (West 2014).  The Board also acknowledges the Veteran's representative's argument at the hearing that the Veteran should be service connected for hearing loss with a noncompensable rating.  The Board is constrained to reject the argument, as the testing did not show hearing disability as defined by VA.  The Board notes the right ear high frequency hearing loss, but the applicable regulation requires that a threshold of 26 db or higher manifest at least at three frequencies.  38 C.F.R. § 3.385 (2014).  Thus, the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

Right Ear Injury

The Veteran asserts that he sustained a right ear injury in training, and that it was aggravated by a flight to Ft. Bliss, Texas.  He asserts that the injury caused right ear pain, and that he was told that he may have sustained a perforated tympanic membrane TM.

STR dated in June 2008 note the Veteran's complaints of a right ear ache with middle ear drainage.  He was referred for a possible TM perforation.  At the examination by medical personnel, the Veteran denied an ear ache, feeling pressure or fullness of the ear, popping noise, tinnitus, or vertigo.  Physical examination revealed no discharge and a normal outer ear.  The TM was abnormal and, on further examination, cerumen was noted at the central right of the TM.  There was no evidence of a perforation.  The left ear was normal.  In July 2008 there were nonspecific abnormal findings on central auditory function testing.  On a November 2008 post-deployment health assessment, the Veteran indicated that his state of health had remained the same or improved.  He assessed his overall health as excellent.

A March 2010 consult noted that a July 2009 CT of the sinus and a January 2010 MRI examination of the brain were interpreted as normal.  A March 2010 ENT examination report reflects the Veteran's ENT examination was normal except for an asymptomatic deviated septum.  The voluminous medical evidence of record reveals no right ear injury residuals.  As noted, the Veteran's hearing loss is not of sufficient severity to constitute a disability as defined by VA regulations.

At the May 2010 VA examination the Veteran did report a history of constant right ear earache since service.  The examiner identified no underlying disability and the remainder of the record contains no findings in this regard.  The Veteran is essentially reporting pain, but an underlying disability has not been identified.  Pain without an underlying disability does not satisfy the requirement for a current disability.  Sanchez-Benitez v. West, 13 Vet App 282 (1999), affd. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

At his hearing, the Veteran reported the in-service findings and injury, but did not report post-service evidence of residuals of a right ear injury.

In light of all of the above, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  38 U.S.C.A. § 5107(b); see also Schoolman v. West, 12 Vet. App. 307, 311 (1999).








						(CONTINUED ON NEXT PAGE)
ORDER

The appeal of the issue of entitlement to an initial rating higher than 10 percent for lumbar strain is dismissed.

The appeal of the issue of entitlement to an initial rating higher than 10 percent for fracture residuals of right 4th finger metacarpal joint is dismissed.

The appeal of the issue of entitlement to an initial rating higher than 10 percent left ankle strain is dismissed.

The appeal of the issue of entitlement to an initial rating higher than 10 percent left elbow tendonitis is dismissed.

The appeal of the issue of entitlement to an initial rating higher than 10 percent for left heel bursitis is dismissed.

The appeal of the issue of entitlement to an initial compensable rating for UH post-operative residuals is dismissed.

The appeal of the issue of entitlement to an initial compensable rating for UH post-operative scar residuals is dismissed.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for right ear injury is denied.


REMAND

A May 2014 rating decision granted service connection for PTSD with bipolar II disorder with a temporary 100-percent rating for two periods, an initial 30-percent rating, effective from May 2013 to September 2013, and as of December 2013.  The rating decision also granted service connection for a chronic cough with an initial 10-percent rating; deviated septum, vasomotor rhinitis, and GERD, all rated noncompensable, effective March 2013; and, denied entitlement to service connection for a detached retina.  The Veteran appealed the initial ratings and the denial of service connection for detached retina.  The Board notes that the Veteran's representative indicated disagreement with two separate initial ratings for the PTSD and bipolar II disorder; whereas, the May 2014 rating decision reflects that the RO evaluated the two together.

Although the AOJ has acknowledged the appeal, there is no indication in the claims file that a Statement of the Case (SOC) has been issued.  In such cases, the appellate process has commenced and the Veteran is entitled to a SOC on the issues.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the above noted issues must be remanded to the AOJ for issuance of a SOC.

The VA treatment records note a diagnoses of TBI possibly secondary to pre-, in-, and post-service head trauma.  The documentation in the claims file reflects that the Veteran has consistently reported head trauma with loss of consciousness at age 16 via a motor vehicle accident (MVA).  The STRs do not contain a report of medical examination for the Veteran's initial entry into active service in 1993.  The presumption of soundness would not apply to this period of service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Examinations prior to subsequent periods, however, do note a head injury.  There is no opinion as to whether there are current residuals of an in-service TBI.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a SOC with regard to the issues of entitlement to service connection for detached retina; and higher initial ratings for PTSD with bipolar II disorder, deviated septum, vasomotor rhinitis, chronic cough and GERD.  These issues should not be certified or returned to the Board, unless a timely substantive appeal is received. 

2.  The AOJ should afford the Veteran a TBI examination.  The examiner should answer the following questions:

Does the Veteran have current TBI residuals?  

If so, is there at least a 50-percent probability that any of the residuals are the result of in-service head trauma, to include engaging in competitive boxing, or is otherwise causally connected to active service?

The examiner should provide reasons for the opinions.  Should the examiner advise that the requested opinion cannot be provided, the examiner should provide an explanation as to why, to include what additional information would be needed to render the requested opinion.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The examiner must be instructed to review the claims file as part of the examination.

4.  If the decision remains in any way adverse to the Veteran, issue a supplemental SOC (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


